DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
This rejection has been withdrawn in view of the Remarks filed 07/07/22.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has been withdrawn in view of the Amendment filed 07/07/22.

Terminal Disclaimer
The terminal disclaimer filed on 07/07/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,799,457 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1, 2 and 9 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Dryden Jr. (Phase I Clinical trial Investigating the Ability of Plant Exosomes to Deliver Curcumin to Normal and Malignant Colon Tissue).
Dryden teaches the use of plant derived or fruit derived exosomes to deliver drug to colon tumors and normal colon tissue.  See Abstract and Detail Description.  Dryden further teaches exosomes are vesicles having diameter between 50 and 100 nm.  See page 3, lines 3-4. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dryden Jr. (Phase I Clinical trial Investigating the Ability of Plant Exosomes to Deliver Curcumin to Normal and Malignant Colon Tissue), in view of Blasovich et al., Discovery of JSI-124 (Cucurbitacin I), a Selective Janus Kinase/Signal Transducer and Activator of Transcriptiopn 3 Signaling Pathway Inhibitor with Potent Antitumor Activity against Human and Murine Cancer Cells in Mice, CANCER RESEARCH 63, 1270-lr9, March 15, 2003 (hereinafter Blasovich), and Zoller, Tetraspanins: push and pull in suppressing and promoting metastasis, Nature Reviews: Volume 9, Jan 2009; P40-55 (hereinafter Zoller).
Dryden teaches the use of plant derived or fruit derived exosomes to deliver drug to colon tumors and normal colon tissue.  See Abstract and Detail Description.  Dryden further teaches exosomes are vesicles having diameter between 50 and 100 nm.  See page 3, lines 3-4. 
Dryden does not teach drugs include those recited in claims 6-8. 
Blaskovich teaches that the author identified JSl -124 suppressed the levels of phosphotyrosine STAT3 in v-Src-transformed NIH 3T3 cells and human cancer cells potently. 
Zoller teaches that Exosomes can contain mRNA and microRNA, which are transferred to the target cell (page 41, right column).
It would have been obvious to a person having ordinary skill in the art to include the JSI-124 taught by Blaskovich and Zoller in the exosomes disclosed by Dryden as a drug with the expectation to treat or cure cancer.  This is because Blasovich and Zoller teach that JSI-124 blocked activation of STAT3 in several human cancer cell lines that contain high levels of constitutively activated tyrosine-phosphorylated STAT3 and subsequently inhibited STAT3 DNA-binding activity and STAT3-dependent gene expression, and this is because Dryden teaches the desirability for delivering any drug for the treatment of cancer.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dryden Jr. (Phase I Clinical trial Investigating the Ability of Plant Exosomes to Deliver Curcumin to Normal and Malignant Colon Tissue), in view of Qianli An et al., Do Plant Cells Secrete Exosomes Derived from Multivesicular Bodies?; Plant Signaling & Behavior 2:1, 4-7; January/February 2007 (hereinafter Qianli)
Dryden teaches the use of plant derived or fruit derived exosomes to deliver drug to colon tumors and normal colon tissue.  See Abstract and Detail Description.  Dryden further teaches exosomes are vesicles having diameter between 50 and 100 nm.  See page 3, lines 3-4. 
Although the reference did not teach clearly exosomes from fruits, it would have been obvious to a person having ordinary skill in the art to use exosomes from fruits as an alternative for the exosomes used to encapsulate curcumin as disclosed by Sun because Qianli teaches that various plant species secrete exosomes and that their same morphology have been observed in extracellular spaces or paramural spaces in various types of plant cells. Further, fruits are available cheap source for providing exosomes in addition to the fact that many fruits have antioxidants and other therapeutic agents such as grapes containing resveratrol, tomatoes containing lycopenes. 
It is also noted that one having ordinary skill in the art would find the claims 1-9 prima facie obvious because one would be motivated to employ the compositions of Sun et al. to obtain instant invention.  Moreover, it would be obvious to try selecting from a finite number of possibilities (i.e., the microvesicle or exosomes from mammal or plant cells), which have been suggested to one skilled in the art, see KSR International Co. v. Teleflex Inc., 550 U.S., 82 USPQ2d 1385 (2007).  Without unexpected results, Sun et al. compositions inherently render obviousness over the instant invention. 

Response to Arguments
The Declaration filed on 07/07/22 under 37 CFR 1.131(a) has been considered but is ineffective to overcome the Dryden reference.  The Declaration was not signed by the inventor, Huang-Ge Zhang.  Affidavits or declarations filed under 37 CFR 1.131 to overcome a rejection under pre-AIA  35 U.S.C. 102 or 103 must be made by either:
(A) All the inventors of the subject matter claimed. 
(B) Less than all named inventors of an application if it is shown by affidavit or declaration that less than all named inventors of an application invented the subject matter of the claim or claims under rejection. For example, one of two joint inventors is accepted where it is shown that one of the joint inventors is the sole inventor of the claim or claims under rejection. 
(C) For affidavits and declarations submitted in an application filed before September 16, 2012, a joint inventor or assignee under pre-AIA  37 CFR 1.47  if a petition under pre-AIA  37 CFR 1.47  was granted or the application was accepted under pre-AIA  37 CFR 1.42  or 1.43. 
(D) For affidavits and declarations in applications filed before September 16, 2012, the legal representative of a deceased, insane or otherwise legally incapacitated inventor under pre-AIA  37 CFR 1.42  or 1.43. 
(E) For affidavits and declarations submitted in applications filed on or after September 16, 2012, the party qualified under 37 CFR 1.42  or 1.46. 
(F) The assignee or other party in interest when it is not possible to produce the affidavit or declaration of the inventor. Ex parte Foster, 1903 C.D. 213, 105 OG 261 (Comm’r Pat. 1903). 
(G) The owner of the patent under reexamination. 

For affidavits and declarations submitted in applications filed before September 16, 2012, where one or more of the named inventors of the subject matter of the rejected claim(s) (who had originally signed the oath or declaration for patent application under 37 CFR 1.63 ) is thereafter unavailable to sign an affidavit or declaration under 37 CFR 1.131(a), the affidavit or declaration under 37 CFR 1.131(a)  may be signed by the remaining joint inventors provided a petition under 37 CFR 1.183  requesting waiver of the signature of the unavailable inventor is submitted with the affidavit or declaration under 37 CFR 1.131(a). Proof that the non-signing inventor is unavailable or cannot be found (similar to the proof required for a petition under pre-AIA  37 CFR 1.47 ) must be submitted with the petition under 37 CFR 1.183  (see MPEP § 409.03(d)). Petitions under 37 CFR 1.183  are decided by the Office of Petitions (see MPEP § 1002.02(b)).
Here, it is noted that the Declaration filed 07/07/22 has not met one or more of the requirements listed above.  Accordingly, all rejections over the Dryden reference are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615